UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22899 Capital Guardian Funds Trust (Exact name of registrant as specified in charter) 888 Seventh Avenue, 24th Floor New York, NY10106-0001 (Address of principal executive offices) (Zip code) Robert P. Morse, President & Chief Executive Officer Capital Guardian Funds Trust 888 Seventh Avenue, 24th Floor New York, NY10106-0001 (Name and address of agent for service) (855) 460-2838 Registrant's telephone number, including area code Date of fiscal year end: October 31, 2014 Date of reporting period:April 30, 2014 Item 1. Report to Stockholders. Capital Guardian Core Balanced Fund Investor Class: CGBFX Institutional Class: CGBNX SEMI-ANNUAL REPORT APRIL 30, 2014 CAPITAL GUARDIAN CORE BALANCED FUND SHAREHOLDER LETTER Dear Shareholder: We are pleased to inform you of the new Fund’s creation on December 31, 2013 and its listing on NASDAQ under the CGBFX and CGBNX symbols. Since we have been investing for only a few months, our comments are limited to the thought that we have a good outlook for our investments and the corporate market in general.For the first four months of the year the Fund returned 1.40% for the Investor shares and 1.50% for the Institutional shares.As of April 30, 2014 common stocks accounted for 83.94% and fixed income (preferred stocks and money market securities) 16.06%, respectively, of the portfolio. Please don’t hesitate to call with any questions. June 2, 2014 Sincerely, Robert P. Morse Chairman and Chief Executive Officer Past performance is not a guarantee of future results. This report must be preceded or accompanied by a Prospectus. Opinions expressed as those of the fund, are subject to change, are not guaranteed and should not be considered investment advice. Mutual fund investing involves risk. Principal loss is possible. Investments in small-and mid-cap companies involve additional risks such as limited liquidity and greater volatility than larger companies. Investments in foreign securities involve political, economic and currency risks, greater volatility and differences in accounting methods. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security.For a complete list of fund holdings please refer to the Schedule of Investments included in this report. NASDAQ is a computerized stock trading network. The Capital Guardian Core Balanced Fund is distributed by Quasar Distributors, LLC. 1 CAPITAL GUARDIAN CORE BALANCED FUND SCHEDULE OF INVESTMENTS April 30, 2014 (Unaudited) Shares Value COMMON STOCKS – 82.5% Aerospace – 4.8% Lockheed Martin Corp. 50 $ United Technologies Corp. Air Freight & Logistics – 2.4% United Parcel Service, Inc. – Class B Airlines – 2.2% Alaska Air Group, Inc. Biotechnology – 10.2% Alexion Pharmaceuticals, Inc. (a) 50 Celgene Corp. (a) 50 Gilead Sciences, Inc. (a) Jazz Pharmaceuticals (a) 50 Ligand Pharmaceuticals, Inc. (a) 60 Regeneron Pharmaceuticals, Inc. (a) 30 Building & Construction – 3.9% D.R. Horton, Inc. MasTec, Inc. (a) Chemicals – 7.9% Dow Chemical Co. LyondellBasell Industries NV – Class A (b) Sigma-Aldrich Corp. Drugs – 5.4% Allergan, Inc. 75 United Therapeutics Corp. (a) Energy – 2.3% EOG Resources, Inc. Energy Equipment & Services – 4.1% Core Laboratories NV (b) 50 Schlumberger Ltd. (b) 75 Financial Services – 3.9% American Express Co. Capital One Financial Corp. Insurance – 1.3% American International Group, Inc. Leisure – 3.2% Las Vegas Sands Corp. Strategic Hotels & Resorts, Inc. – REIT (a) Machinery – 1.4% Cummins, Inc. 40 Media – 2.8% DIRECTV (a) Walt Disney Co. 50 Office Equipment – 2.1% Western Digital Corp. Real Estate – 1.6% CBRE Group, Inc. – Class A (a) Retail – 1.7% TJX Companies, Inc. Semiconductors – 10.5% InvenSense, Inc. (a) KLA-Tencor Corp. Lam Research Corp. 50 Micron Technology, Inc. (a) NXP Semiconductors NV (a)(b) Services – 4.0% Amazon.com, Inc. (a) 20 Google Inc. – Class A (a) 10 Google Inc. – Class C (a) 10 The accompanying notes are an integral part of these financial statements. 2 CAPITAL GUARDIAN CORE BALANCED FUND SCHEDULE OF INVESTMENTS (continued) April 30, 2014 (Unaudited) Shares Value COMMON STOCKS – 82.5% (continued) Specialty Retail – 2.6% Home Depot, Inc. $ Restoration Hardware Holdings, Inc. (a) 50 Technology – 4.2% Advanced Energy Industries, Inc. (a) Hewlett-Packard Co. TOTAL COMMON STOCKS (Cost $339,207) PREFERRED STOCKS – 9.8% Financial Services – 3.0% JPMorgan Chase & Co., Series T Insurance – 6.8% Aegon NV, 6.375% (b) PartnerRe Ltd., Series D (b) TOTAL PREFERRED STOCKS (Cost $39,904) $ SHORT-TERM INVESTMENT – 6.0% Money Market Fund – 6.0% First American Prime Obligations Fund, Class Z, 0.016% (c) TOTAL SHORT-TERM INVESTMENT (Cost $25,023) TOTAL INVESTMENTS (Cost $404,134) – 98.3% Other Assets in Excess of Liabilities – 1.7% TOTAL NET ASSETS – 100.0% $ Percentages are stated as a percent of net assets. (a) Non-income producing security (b) Foreign Domiciled (c) Variable Rate Security – the rate shown is the annualized seven-day effective yield as of April 30, 2014. The accompanying notes are an integral part of these financial statements. 3 CAPITAL GUARDIAN CORE BALANCED FUND STATEMENT OF ASSETS AND LIABILITIES April 30, 2014 (Unaudited) ASSETS: Investments, at value (cost $404,134) $ Cash 13 Receivable for fund shares sold Dividends and interest receivable Expense reimbursement due from Adviser (Note 4) Prepaid expenses Total Assets LIABILITIES: Payable for investments purchased Accrued expenses and other payables Accrued distribution fees 60 Total Liabilities NET ASSETS $ NET ASSETS CONSIST OF: Capital stock $ Net unrealized appreciation on investments Undistributed net investment income Accumulated undistributed net realized gain on investments TOTAL NET ASSETS $ Investor Class Shares: Net Assets $ Shares issued and outstanding(1) NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER SHARE $ Institutional Class Shares: Net Assets $ Shares issued and outstanding(1) NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER SHARE $ Unlimited shares authorized CAPITAL GUARDIAN CORE BALANCED FUND STATEMENT OF OPERATIONS For the period ended April 30, 2014(1) (Unaudited) INVESTMENT INCOME: Dividend income $ Less: Foreign taxes withheld (4 ) Total investment income EXPENSES: Administration and fund accounting fees (Note 4) Federal and state registration fees Transfer agent fees and expenses (Note 4) Trustees’ fees and expenses Professional fees Compliance Fees Insurance expense Custody fees (Note 4) Reports to shareholders Other expenses Investment advisor fees (Note 4) Distribution fees (Note 5) Investor Class Total expenses before expense reimbursement Expenses reimbursed by Adviser (Note 4) ) Net expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN ON INVESTMENTS: Net realized gain on investment transactions Change in unrealized appreciation on investments Net realized and unrealized gain on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ Inception date of the Fund was December 31, 2013. The accompanying notes are an integral part of these financial statements. 4 CAPITAL GUARDIAN CORE BALANCED FUND STATEMENTS OF CHANGES IN NET ASSETS For the Period Inception(1) to April 30, (Unaudited) OPERATIONS: Net investment income $ Net realized gain on investment transactions Change in unrealized appreciation on investments Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS: Investor Class: Proceeds from shares sold Payments for shares redeemed — Proceeds from reinvestment of distributions — Increase in net assets from Investor Class transactions Institutional Class: Proceeds from shares sold Payments for shares redeemed — Proceeds from reinvestment of distributions — Increase in net assets from Institutional Class transactions Net increase in net assets from capital share transactions DISTRIBUTIONS TO SHAREHOLDERS: From net investment income: Investor Class — Institutional Class — From net realized gains: Investor Class — Institutional Class — Total distributions to shareholders — TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period — End of period $ UNDISTRIBUTED NET INVESTMENT INCOME $ Inception date of the Fund was December 31, 2013. CAPITAL GUARDIAN CORE BALANCED FUND NOTES TO FINANCIAL STATEMENTS April 30, 2014 (Unaudited) 1.Organization Capital Guardian Funds Trust (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated October 28, 2013.The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company.The Capital Guardian Core Balanced Fund (the “Fund”) is a diversified series with its own investment objectives and policies within the Trust.The investment objective of the Fund is to produce growth of capital, with a secondary objective of realization of current income through the receipt of interest or dividends.The Fund commenced operations on December 31, 2013.Costs incurred by the Fund in connection with the organization, registration, and the initial public offering of shares were paid by Capital Guardian Asset Management, Inc. (the “Adviser”).The Fund currently offers two classes, the Investor Class and the Institutional Class.Investor Class shares are subject to a 0.25% distribution fee.Each class of shares has identical rights and privileges except with respect to the distribution fees and voting rights on matters affecting a single share class.The Fund may issue an unlimited number of shares of beneficial interest, with no par value. 2.Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in preparation of its financial statements.These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). Security Valuation – All investments in securities are recorded at their estimated fair value, as described in Note 3. Federal Income Taxes – The Fund intends to comply with the requirements of subchapter M of the Internal Revenue Code of 1986, as amended, necessary to qualify as a regulated investment company and to distribute substantially all net taxable investment income and net realized gains to shareholders in a manner which results in no tax cost to the Fund.Therefore, no federal income tax provision is required.As of and during the period ended April 30, 2014, the Fund did not have any tax positions that did not meet the “more-likely-than-not” threshold of being sustained by the applicable tax authority.As of and during the period ended April 30, 2014, the Fund did not have liabilities for any unrecognized tax benefits.The Fund recognizes interest and penalties, if any, related to unrecognized tax benefits on uncertain tax positions as income tax expense in the Statement of Operations.During the period ended April 30, The accompanying notes are an integral part of these financial statements. 5 CAPITAL GUARDIAN CORE BALANCED FUND NOTES TO FINANCIAL STATEMENTS (continued) April 30, 2014 (Unaudited) 2014, the Fund did not incur any interest or penalties.The Fund is subject to examination by U.S. taxing authorities for the tax periods since the commencement of operations. Security Transactions and Investment Income – The Fund follows industry practice and records security transactions on the trade date.Realized gains and losses on sales of securities are calculated on the basis of identified cost.Dividend income is recorded on the ex-dividend date and interest income is recorded on an accrual basis.Withholding taxes on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and regulations.Discounts and premiums on securities purchased are amortized over the expected life of the respective securities. The Fund distributes all net investment income, if any, and net realized capital gains, if any, annually.Distributions to shareholders are recorded on the ex-dividend date.The treatment for financial reporting purposes of distributions made to shareholders during the year from net investment income or net realized capital gains may differ from their ultimate treatment for federal income tax purposes.These differences are caused primarily by differences in the timing of the recognition of certain components of income, expense or realized capital gain for federal income tax purposes.Where such differences are permanent in nature, GAAP requires that they be reclassified in the components of the net assets based on their ultimate characterization for federal income tax purposes.Any such reclassifications will have no effect on net assets, results of operations or net asset values per share of the Fund. Use of Estimates – The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Allocation of Income, Expenses and Gains/Losses – Income, expenses (other than those deemed attributable to a specific share class), and gains and losses of the Fund are allocated daily to each class of shares based upon the ratio of net assets represented by each class as a percentage of the net assets of the Fund.Expenses deemed directly attributable to a class of shares are recorded by the specific class.Most Fund expenses are allocated by class based on relative net assets.12b-1 fees are expensed at 0.25% of average daily net assets of Investor Class shares. 3.Securities Valuation The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion of changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis.The Fund’s investments are carried at fair value. Equity Securities – Equity securities, including common stocks, preferred stocks, Exchange Traded Funds (“ETFs”) and real estate investment trusts (“REITS”), that are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and ask prices.Securities traded primarily in the Nasdaq Global Market System for which market quotations are readily available shall be valued using the Nasdaq Official Closing Price (“NOCP”).If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and ask prices.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in Level 1 of the fair value hierarchy.If 6 CAPITAL GUARDIAN CORE BALANCED FUND NOTES TO FINANCIAL STATEMENTS (continued) April 30, 2014 (Unaudited) the market for a particular security is not active, and the mean between bid and ask prices is used, these securities are categorized in Level 2 of the fair value hierarchy. Investment Companies – Investments in other mutual funds, including money market funds, are valued at their net asset value per share.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in Level 1 of the fair value hierarchy. Securities for which market quotations are not readily available, or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees.These procedures consider many factors, including the type of security, size of holding, trading volume and news events.There can be no assurance that the Fund could obtain the fair value assigned to a security if they were to sell the security at approximately the time at which the Fund determines their net asset values per share.The Board of Trustees has established a Valuation Committee to administer, implement, and oversee the fair valuation process, and to make fair value decisions when necessary.The Board of Trustees regularly reviews reports that describe any fair value determinations and methods. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of April 30, 2014: Total Level 1 Level 2 Level 3 Fair Value Common Stocks* $ $
